Citation Nr: 1400982	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA). 

The Board has reviewed the Veteran's electronic record (Virtual VA).  

The Veteran appeared at a hearing before the undersigned in August 2013.  A transcript of the hearing is in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination for his claimed psychiatric disability.  In addition to the diagnosis of PTSD, the Veteran currently has a longstanding diagnosis of a major depressive disorder.  The service treatment records include evidence that he was treated for complaints of anxiety and depression, and he and his wife have testified as to the longstanding nature of his symptoms.  The requirements for a VA examination have been met. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .  

Available personnel records may not be complete, as they do not show the dates and locations of the Veteran's assignments, the names and dates of any advanced military training courses he completed, and temporary duty assignments forms.  Additional personnel records might support the Veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's personnel records, to include temporary duty orders, the dates and locations of the Veteran's units and places of assignment, and the names and dates of any advanced military training courses he may have completed.  Any additional records that are obtained should be associated with the evidentiary record. 

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.  Advise the Veteran of any records that cannot be obtained, of the efforts made to obtain the records, and of any further actions that will be taken regarding the claim.  

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report must indicate that both the claims folder and the electronic record have been reviewed.  .  

The examiner should respond to the following:

a) For each current psychiatric disability, including the previously diagnosed major depression, the examiner should opine whether it is as likely as not that the disability began in active service or is otherwise the result of a disease or injury (including stressors) during active duty.  

c) If the Veteran does not currently meet the criteria for a diagnosis of PTSD or major depression, the examiner should specify the criteria that are not met, and opine as to whether the prior diagnoses were in error or the disorder has since resolved.

d) If the Veteran has met the criteria for a diagnosis of PTSD at any time since 2009, the examiner should note the stressors supporting the diagnosis.

The reasons for all opinions should be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for this inability should be noted, and any evidence that might enable the requested opinion to be provided should be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


